Citation Nr: 1607495	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-48 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.

4.  Entitlement to an increased rating for hypertensive heart disease and paroxysmal atrial fibrillations, currently evaluated as 30 percent disabling.
 
5.  Entitlement to a rating in excess of 10 percent prior to May 12, 2011 for service-connected bone spurring of the lumbosacral spine disability. 

6.  Entitlement to a separate rating for radiculopathy of the lower extremities as secondary to service-connected bone spurring of the lumbosacral spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In an April 2014 rating decision, the RO granted a rating of 40 percent for bone spurring of the lumbosacral spine effective from May 12, 2011.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board held the record open for 60 days to allow the Veteran to submit additional evidence.  In addition, the Veteran submitted a written waiver of RO adjudication of additionally submitted evidence. 

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for erectile dysfunction, entitlement to an increased rating for hypertensive heart disease and paroxysmal atrial fibrillations, currently evaluated as 30 percent disabling, and entitlement to a separate rating for radiculopathy as secondary to service-connected bone spurring of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest post service clinical evidence of a right ankle disability is more than a decade after separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a right ankle disability causally related to, or aggravated by, a service connected disability.

3.  In an unappealed March 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability. 

4.  Evidence received since the March 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.

5.  The earliest date that that it can be factually ascertained that the Veteran met the criteria for a rating in excess of 10 percent for his back disability is May 12, 2011, the date of the VA examination.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Evidence received since the March 2003 RO decision that denied service connection for a right shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3.  The criteria for an rating in excess of 10 percent prior to May 12, 2011 for service-connected back disability have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that he has been prejudiced by a defect, if any, of the duty to notify.   

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  As noted above, the record was held open for 60 days from the December 2015 Board hearing to allow the Veteran to submit additional evidence.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained for the Veteran's right ankle.  The opinion is predicated on a thorough examination of the Veteran, which is the most probative evidence as to whether he has had a gait or improper weight bearing which would cause his right ankle disability.  Adequate rationale has been provided.  

The Board acknowledges the Veteran's contention that the examination in 2007 was not an accurate examination because the examiner forced his back.  The Board finds that the examiner is the most qualified person to conduct an accurate examination, and the Veteran has not shown by competent credible evidence that the 2007 examiner was incompetent in his duties.  Importantly, even if the 2007 examination was inadequate, it would not alter the facts of the case, as there would still not be competent credible evidence with regard to the Veteran's exact degree of limitation of motion at that time, and the Veteran has not contended that the subsequent VA examination in 2011 was inadequate.
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Service Connection- Right Ankle Disability

In 2006, the Veteran filed a claim for service connection for a right ankle disability and contended that it was due to his service-connected left ankle disability.  In May 2007, the RO denied the Veteran's claim and the Veteran filed a notice of disagreement.  In October 2009, the RO issued a statement of the case (SOC).  In December 2009, the Veteran filed a timely substantive appeal.  In June 2010, the Veteran again filed for service connection for a right ankle disability; the RO denied his claim in May 2013.  However, the Veteran's claim for service connection was still on appeal from the May 2007 rating decision for which he had filed a timely appeal. 

The Veteran contends that his right ankle disability is due to an altered gait (additional weight and pressure) caused by his left ankle disability.  He testified at the 2015 Board hearing that he began noticing a right ankle problem at least six to eight years ago, or approximately 2007 or later.

An April 2007 VA examination report reflects that that the Veteran reported popping and a "now and then burning sensation" of the right ankle, without any decrease in range of motion or joint function.  Otherwise, there were no complaints.  There was no pain on range of motion.  The report reflects that the Veteran walked with an antalgic gait with mild limp due to left ankle pain.  The examiner had a normal right ankle. 

In November 2010 correspondence, Dr. J. Crockett stated that the Veteran has an unstable gait due to his spine disability.  He did not discuss the Veteran's right ankle.

A May 2011 VA examination report reflects that the Veteran reported continuous pain of the right ankle which is aggravated by walking and climbing stairs.  The May 2011 examiner diagnosed the Veteran with "decreased range of motion of the right ankle of unknown etiology.  The examiner noted that the Veteran had a normal gait.

An October 2014 VA examination report reflects that the Veteran reported that his right ankle started bothering him several years ago and he believes that it is due to compensating for his service-connected left ankle disability.  The Veteran reported constant sharp pain over the medial aspect of the right ankle, with some grinding with certain movements and with walking.  He also reported intermittent giving way, but no locking.  Upon examination, the Veteran had abnormal range of motion, but no pain was noted on examination for range of motion, and there was no evidence of pain with weight bearing.  There was evidence of tenderness to palpation over the right medial malleolus.  The Veteran had full strength of the right ankle, and no instability upon testing.  Upon imaging study, the Veteran did not have arthritis.  (An October 2014 x-ray revealed no evidence of acute bony abnormality and no significant degenerative changes.)

The 2014 examiner opined that it is less likely as not that the Veteran has a right ankle disability due to a service-connected disability.  The examiner found that the Veteran did not have an abnormal gait and there was no overcompensation during the evaluation which would indicate undue strain on the right ankle.  Thus, the Veteran's right ankle condition was not related to his service-connected left ankle or his service-connected back disability. 

The Board acknowledges that a 2007 VA examiner found that the Veteran had an abnormal gait due to his left ankle, and Dr. Crockett found that the Veteran had an abnormal gait due to his back. (In addition a June 2001 examiner, a 2002 VA doctor, and an April 2004 psychiatrist found that the Veteran had a mildly abnormal gait.)  However, upon examination, both the 2011 and the 2014 examiners found that the Veteran had a normal gait.  Moreover, a December 2008 VA examiner (for the Veteran's flat feet) also found that the Veteran had a normal gait, and November 2007 and May 2002 nursing notes (for the Veteran's sleep apnea and heart condition) both note that the Veteran had a steady gait.  2008 and 2009 records from Falls Community Rural Health Clinic reflect normal gait.  Importantly, even when finding an altered gait in 2007, the examiner found no right ankle disability at that time.  In addition to not finding an altered gait, the 2014 examiner specifically noted that the Veteran had no pain with weight bearing.

The Board finds that the 2014 examiner's opinion is adequately supported by the record.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of disabilities secondary to other disabilities, or to other possibilities such as age, trauma, and/or weight.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Finally, the Board notes that there is insufficient evidence that service connection is warranted on a direct incurrence basis.  There is no competent credible evidence of record that his current right ankle disability is as likely as not due to an injury or disease in service. 
 
In sum, the most probative evidence of record is against a finding that service connection is warranted on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

New and Material Evidence - Right Shoulder Disability

Historically, the Veteran filed a claim for service connection for a right shoulder disability and contended that his disability was directly related to service.  In March 2003, the RO denied his claim, and the Veteran filed a timely NOD.  On April 12, 2005, the RO issued an SOC.  The claims file does not include a timely VA Form 9 or substantive appeal; however, it does include a form regarding a Board hearing, received by the RO on June 1, 2005, in which the Veteran indicates that he wants a videoconference hearing.  The form does not reflect the issue(s), the rating decision, or the pertinent SOC.  It appears from the claims file that the RO did not take any action with regard to this form.  (The Board need not discuss, at this time, whether the June 2005 form, or any other correspondence, was a timely substantive appeal as the Board in the decision below, reopens the Veteran's claim and remands it for further development.)

In May 2007, the RO reopened the Veteran's claim and denied it on the merits.  The Veteran filed a notice of disagreement, and in October 2009, the RO issued an SOC.  In December 2009, the Veteran filed a timely substantive appeal.  In June 2010, the Veteran again filed for service connection; and the RO denied his claim in May 2013.  However, the Veteran's claim was still on appeal from the May 2007 rating decision for which he had filed a timely appeal. 

The Board finds that new and material evidence has been received since the last final denial.  Notably, the Veteran now contends that his right shoulder disability is due to his left shoulder disability, and since the 2003 RO denial, he has been diagnosed with additional disabilities of tears of the shoulder.  Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.

Increased Rating for Back Disability prior to May 12, 2011

The Veteran's service-connected back disability is rated as 10 percent prior to May 12, 2011, the date upon which he had a VA examination which showed a worsening of his back disability.  He contends that he had a sudden increase in disability in March or April of 2010 and that is what led to him subsequently filing a claim for an increase.  The Board notes, however, that the Veteran's claim has actually been pending since December 2006.  

In December 2006, the Veteran filed a claim for an increase for his low back disability due to a claimed increase in pain.  He reported that he had been given steroid injections at the VA hospital in Temple.  In a May 2007 rating decision, the RO, based on an April 2007 VA examination report, denied the Veteran's claim for a rating in excess of 10 percent.  In December 2007, the Veteran filed a notice of disagreement with the rating decision.  In October 2009, the RO issued a statement of the case.  The Veteran filed a timely substantive appeal in December 2009.  

Generally, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(o)(1) (providing that the effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later). 

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  In essence, if the Veteran's back disability worsened from December 2005 to December 2006, the Veteran may be entitled to an increased rating from that date of worsening. 

The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim." Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier. 

The Board also acknowledges that in some cases, it is possible, that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  
As noted above, the Veteran underwent a VA examination on May 12, 2011, and that examination formed the basis for a 40 percent disability rating.  In rendering a decision, the Board does not merely assign an effective date solely based upon the date of the examination or diagnosis.  Rather, the Board inspects the evidence of record for the possibility that it might also support an effective date for the award earlier than the date on which the examination, report, or diagnosis was created or received.   

2008 and 2009 records from Falls Community Rural Health Clinic note complaints of back pain, but they do not give any specific degree of motion or reflect incapacitating episodes

The Veteran, in a December 2009 VA Form 21-4138, stated "I got steroid injection in my back  . . I've been given numerous pain medications for my back."  However, this statement does not provide sufficient evidence of a specific range of motion which would allow for an increased rating.  In addition, it does not provide sufficient evidence of incapacitating events. 

In the present, case the Board has considered the Veteran's assertions that he had a sudden increase in disability in March or April of 2010.  However, the Board finds that the Veteran's statements are not sufficient, in of themselves, in his particular case, to warrant an effective date earlier than the VA examination.  His statements, which are not supported by any clinical records on those dates, are simply too vague upon which to warrant an effective date assignment greater than 10 percent.  Ratings for the spine are based, in part, on specific degrees of motion or incapacitating events (as prescribed by a physician).  They are not rating based on symptoms which may be classified more generally, such as "mild", "moderate", "moderately severe", or "severe".  Thus, the Veteran's statements, even if found to be credible, that he had to miss work or that he had a sudden increase in pain, simply do not provide sufficient evidence to warrant a rating in excess of 10 percent. 

In June 2010, the Veteran stated that he has chronic back pain which had at times caused him to walk leaning to his left side.  However, the Board notes that the Veteran has previously contended that he limped due to his ankle, and his gait has been noted to be normal/steady on examinations in 2008, 2009, 2011, and 2014.  As noted above, the Veteran has been noted to have abnormal gait by Dr. Crockett in 2010 and by clinicians in June 2001, June 2002, April 2004, and April 2007.  However, 2008, 2011 and the 2014 VA examiners found that the Veteran had a normal gait, and private records in 2008 and 2009 note a normal gait.  With regard to Dr. Crockett's statement that the Veteran has an unstable gait due to his spine disability, the Board finds that this is insufficient upon which to base a higher evaluation.  There are conflicting opinions as to whether the Veteran has an altered gait at all, whether, if he does, it is due to his left ankle, and whether, if he does, it is due to his spine.  

2010 clinical records from Dr. Crockett note limited range of motion and low back pain, but do not give any specific degree of motion.  Moreover, there is no clinical evidence of incapacitating episodes.  In a November 2010 statement from Dr. Crockett stated that the Veteran has "severe low back pain".  This statement as to "severe" pain is too general a statement to warrant a rating in excess of 10 percent.  

A May 2011 VA examination report reflects that the Veteran reported, in pertinent part, as follows: 

no new injury, trauma or surgery to his lumbar spine.  He continues to have pain and states "It hurts to even get up out of bed sometimes." The pain is intermittent occurring once to twice a month and lasting up to a week.   . . . . .  He has never gone to the emergency room for injections.  He has missed about 10-12 days over the last year secondary to his back.  With ADL he has to pace himself according to his pain levels.  No change in bladder or bowel functioning.  No history of falls.  No periods of incapacitation in the last year.

The examiner also provided specific ranges of motion upon testing, to include after repetition.  The earliest probative clinical evidence that the Veteran's had flexion less than 60 degrees or flexion less than 30 degrees is the May 12, 2011 report.  

Finally, the Board notes that the Veteran contends that the examination in 2007 was not an accurate examination because the examiner forced his back.  However, even if the Board were to find that the examination was not accurate, which it does not find, there would still not be clinical evidence of flexion less than 60 degrees or flexion less than 30 degrees.   

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a rating in excess of 10 percent is May 12, 2011, the date of the VA examination.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The Veteran's spine disability symptoms, whether pain, stiffness, spasm, or limitation of motion, are considered in the rating criteria.  In essence, all of the Veteran's symptoms are contemplated by the schedular criteria. Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for a variety of disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

TDIU (Total rating based on individual unemployability due to service-connected disability)

In Rice v. Shinseki, 22 Vet. App. 447  (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The evidence does not indicate that the Veteran may have been unable to maintain substantial gainful employment due to his disabilities.  The evidence reflects that he is employed.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to service connection or a right ankle disability, to include as secondary to service-connected disability, is denied.

Since new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, the claim is reopened. and the appeal is allowed to this extent. 

Entitlement to a rating in excess of 10 percent disabling for a back disability prior to May 12, 2011, is denied.



REMAND

Newly reopened Right Shoulder Disability

Having reopened the claim, the Board finds that further development is warranted prior to adjudication.  

October and November 2003 Falls Community Hospital records reflect that the Veteran complained of pain in the shoulders.  An April 2004 VA examination report reflects that the Veteran reported bilateral shoulder pain, with right shoulder pain worsening over the past three years.  He had marked stiffness in his shoulders.  Upon examination, flexion was limited with pain and repetitive use.  The Veteran was diagnosed with bilateral shoulder impingement syndrome.  A February 2005 opinion reflects that the examiner could not find any evidence of right shoulder complaints in service, and it is less likely as not that the Veteran's right shoulder disability is related to service.

In December 2006, the Veteran contended that his right shoulder disability was due to overuse because of his service-connected left shoulder disability.  An April 2007 VA examination report reflects a diagnosis of right shoulder impingement which is not secondary to left shoulder impingement.  

July 2009 records reflect that an x-ray showed degenerative changes of both shoulders.  The Veteran reported right shoulder pain with no history of acute injury, and that the shoulder pain had become more bothersome in last few weeks.  An October 2009 private record reflects a right rotator cuff tear.  An October 2010 Falls Community Hospital record reflects that the Veteran had right shoulder pain.  An MRI reflected tears, tendinopathy, joint effusion, and degenerative changes. 

In November 2010 correspondence, Dr. J. Crockett stated that the Veteran's severe right shoulder pain is probably inclusive of rotator cuff tear.  He further stated that "because of his clinical rotator cuff tear of his right shoulder, he is overusing his left shoulder causing chronic left shoulder pain as well."  Dr. Crockett further stated that in his opinion that the Veteran's "right shoulder problem is causing exacerbation of his left shoulder symptoms."  Thus, the opinion was against a finding that service connection for a right shoulder disability is warranted. 

A December 2010 VA primary care note reflects right shoulder pain for past 3-4 months and that an MRI showed multiple problems, rotator cuff tear, and three torn tendons.  A February 2011 VA record reflects that the Veteran reported pain and weakness in the right shoulder and difficulty reaching overhead for four months.  The impression was chronic impingement syndrome, and possible rotator cuff tendon tears.  

A May 2011 VA examination report reflects the opinion of the examiner that it is less likely as not that the Veteran's right shoulder disability is causally related to his left shoulder disability, back disability, or left ankle disability.  In November 2011, the Veteran had surgery on his right shoulder. 

The Veteran contends that he started noticing a right shoulder problem in approximately 2009, and that a doctor, prior to 2010 surgery, may have mentioned that it is because his left shoulder is not as strong.  He testified that he did not have a right shoulder injury in service. 

While the clinical opinions are all against a finding of service-connection, the Board finds that an adequate rationale should be provided.  

Rating hypertensive heart disease and paroxysmal atrial fibrillation

The Veteran's disability is rated as 30 percent disabling under DC 7017-7007.  The Veteran testified at the 2015 Board hearing that he has difficulty breathing, chest pain, fatigue, dizziness, and sometimes when he stands, he feels as if he is going to pass out.  He reported that at times, he has had to leave work early because he may get light-headed, that he has to take frequent breaks while mowing the lawn to catch his breath, and that his heart condition has worsened since his examination in 2007.  (See Board hearing transcript, page 8.)  He also reported that he gets palpitations weekly than last anywhere from a few hours to a "day or so". 

Although the Veteran asserted that his last VA examination was in 2007, the record reflects that it was actually in 2011.  In 2011, the Veteran reported that he did not have chest pain, but did get dyspnea (difficulty breathing) and dizzy intermittently.  The examiner found no evidence of hypertensive heart disease on examination.  The Veteran had a METS of 9.60.

In a statement received by the Veteran in May 2014, he asserted that his heart disability has worsened.  

A June 2015 Providence Health center record reflects that the Veteran was treated at the emergency room on June 29, 2015. The record reflects that he had atrial fibrillation with slow ventricular response with a competing junctional pacemaker. 

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine the current severity of his service-connected disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Erectile Dysfunction

The Veteran testified that he was diagnosed with erectile dysfunction eight or 10 years earlier, or in 2005 or later.  He contends that it could be due to his service-connected lumbar spine disability, medication for his blood pressure, or his nonservice-connected diabetes.  The Board finds, based on the evidence of record, that the Veteran is not a good historian with regard to the onset date, if any, of erectile dysfunction.

An August/September 2001 VA cardiology record reflects that the Veteran related problems of sexual dysfunction due to Amlodipine as well as several different medications including Digoxin.  

A June 2006 VA endocrinology note reflects that the Veteran reported that he has "sexual dysfunction in the form of the erectile impotence for the last one year" and would like to use Viagra or Cialis or similar agents. 

An April 2007 VA examination for the Veteran's spine reflects that the Veteran did not have erectile dysfunction.

A June 2008 Cardiology note reflects that the Veteran was negative for erectile dysfunction.

A May 2011 VA examination report for the Veteran's spine reflects "Veteran denies any erectile dysfunction".  A May 2011 examination for diabetes reflects that the Veteran has "no erectile dysfunction."

A December 2012 record and addendum reflect that the Veteran has had Viagra before and does not want it as he had concerns about the side effets.  Two other options, intrapenile caverject injections and penile prosthesis, were discussed with the Veteran.  The record reflects that the Veteran's testosterone level was at 500, within normal limits.  It was noted that "getting blood sugar better controlled, keeping [blood pressure] in control, and weight loss may help.

The Veteran is in receipt of service-connection for several disabilities, including hypertensive heart disease and paroxysmal atrial fibrillation, bone spurring of the lumbosacral spine, and some joint disabilities.  He is not in receipt of service connection for diabetes mellitus, a cervical spine disability, a hip disability, or an acquired psychiatric disability.  

Based on the foregoing, the Board finds that a VA clinical opinion as to whether it is as likely as not that the Veteran's has erectile dysfunction causally related to, or aggravated by, a service-connected disability, to include medication used to treat a service-connected disability, may be useful to the Board. 

Radiculopathy

A June 2003 private record, a September 2007 Kinesiotherapy initial evaluation, and a May 2011 VA examination report reflect that the Veteran has back pain which radiates to the legs. 

Under the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurologic abnormalities are to be separately rated under the appropriate diagnostic code.  

Thus, the Veteran should be scheduled for a VA examination to determine if there are objective neurologic abnormalities due to his service-connected spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the appropriate clinician for a supplemental opinion for a rationale as to whether the Veteran has a right shoulder disability causally related to a service connected disability.  The clinician should consider the pertinent evidence of record to include: a.) October and November 2003 Falls Community Hospital records which reflect shoulder complaints; b.) the April 2004 VA examination report and February 2005 opinion; c.) the Veteran's contention that his right shoulder disability is due to overuse because of his service-connected left shoulder disability (the Veteran is right handed); d.) the April 2007 VA examination; e.) the July 2009 x-ray reports of degenerative changes of both shoulders; f.) the October 2009 private record which reflects a right rotator cuff tear; g.) the October 2010 Falls Community Hospital record and MRI which reflects tears, tendinopathy, joint effusion, and degenerative changes; h.) the November 2010 correspondence from Dr. J. Crockett; i.) the December 2010 and February 2011 VA clinical records; j.) the May 2011 VA examination report; k.) the Veteran's age when diagnosed with degenerative changes, and l.) the Veteran's nonservice-connected cervical spine disabilities (DDD, DJD, radiculitis, myositis, cervicalgia, and thoracic neuritis). 

The examiner should provide an adequate rationale for all opinions given.  

2.  Schedule the Veteran for an examination to determine the severity of his hypertensive heart disease, if any, and paroxysmal atrial fibrillation, if any.  In providing the Veteran's METs, the clinician should take care to only consider the limitations due to the Veteran's heart disability, and not limitations due to the Veteran's numerous other disabilities.

3.  Obtain a clinical opinion as to whether the Veteran has erectile dysfunction which is at least as likely as not causally related to, or aggravated by, the Veteran's service-connected disabilities, to include medication for such.  The clinician should consider the pertinent evidence of record to include:  a.) the August/September 2001 VA cardiology record which reflects that the Veteran related problems of sexual dysfunction due to Amlodipine as well as several different medications including Digoxin; b.) a June 2006 VA endocrinology note reflects that the Veteran reported that he has "sexual dysfunction in the form of the erectile impotence for the last one year" and would like to use Viagra or Cialis or similar agents; c.) the April 2007 VA examination report for the Veteran's spine reflects that the Veteran did not have erectile dysfunction; d.) the June 2008 Cardiology note reflects that the Veteran was negative for erectile dysfunction; e.) the May 2011 VA examination report for the Veteran's spine reflects "Veteran denies any erectile dysfunction"; f.) a May 2011 examination for diabetes reflects that the Veteran has "no erectile dysfunction; g.) the December 2012 record and addendum reflect that the Veteran has had Viagra before and does not want it as he had concerns about the side effets, that other options were discussed, and that the Veteran had a testosterone level of 500, within normal limits; h.) the Veteran's medications and their side effects; and i.) the Veteran's age upon initial complaint and/or diagnosis.  

In rendering an opinion, the clinical should consider that the Veteran is in receipt of service connection several disabilities, including hypertensive heart disease and paroxysmal atrial fibrillation, bone spurring of the lumbosacral spine, and some joint disabilities.  He is not in receipt of service connection for diabetes mellitus, a cervical spine disability, a hip disability, or an acquired psychiatric disability.  

4.  Schedule the Veteran for a VA examination to determine if there are objective findings of neurologic abnormalities, to include radiculopathy, due to his service-connected bone spurring of the lumbosacral spine.  If so, the severity should be assessed.

5.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


